Citation Nr: 1234078	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1961 to September 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006, an April 2007, and an October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In pertinent part of those rating decisions, the RO denied the benefits sought on appeal.   

When the matters arrived before the Board in May 2012, they were remanded back to the RO in order to fulfill the Veteran's request for a Travel Board hearing before a member of the Board at the RO.  Subsequently, the Veteran indicated his desire to testify before a member of the Board at the Central Office in Washington, D.C.  He was provided with his Central Office Board hearing in August 2012.  A copy of the hearing transcript has been associated with the claims folder.  At the Board hearing, the Veteran submitted additional evidence, with a waiver of initial consideration by the RO, in support of his service connection claims.  See 38 C.F.R. § 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA concedes that the Veteran had inservice noise exposure to aircraft and jet engines during his period of active service.  

2.  Hearing loss disability was not present in service or until many years thereafter and is not etiologically related to a disease or injury in service.

3.  The Veteran has a current diagnosis of tinnitus, and when viewed in the light most favorable to him, the evidence of record is at least in equipoise as to whether his tinnitus is related to his inservice noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in November 2000.  It dealt with VA's duties to notify and assist a veteran with regard to his or her claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable disposition regarding the claim for service connection for tinnitus, it is clear that any lapse in duties to notify or assist have not prejudiced this  claim.  

Concerning the Veteran's claim for service connection for bilateral sensorineural hearing loss, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter in January 2007 to the Veteran that addressed all the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim for service connection for bilateral sensorineural hearing loss, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with VA audiology examinations in February 2007 and in September 2009.  In both medical reports, the same examiner identified the nature of the Veteran's disability and discussed whether it was etiologically related to his service.   The examination is accordingly fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is noted that the record reflects that the Veteran has identified private treatment records for his hearing impairment.  VA's attempts to obtain those private treatment records were unsuccessful and the Veteran was notified in a June 2010 notice letter of its attempts.  During the August 2012 Board hearing, the Veteran testified that he was also unable to obtain copies of those private treatment and he does not believe that they are still available.  See Board hearing transcript, page 27.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for sensorineural hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  VA may not grant service connection for hearing loss unless a hearing loss disability as defined under 38 C.F.R. § 3.385 is shown.

Service department audiometric readings prior to October 31, 1967 are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  Since the Veteran's service medical records pertain to dates prior to October 31, 1967, conversion is required for the analysis here. 

With audiological examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  It is noted, however, that unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet App. at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  He contends that his hearing loss and tinnitus are related to inservice acoustic trauma that he suffered when he was a radio repairman working in close proximity to large aircrafts and jet engines.  He reports that he first noticed symptoms of tinnitus in the 1960's, and his tinnitus has progressively worsened over the years since his separation from service.  The Veteran has denied any post-service noise exposure.  

Initially, the Board concedes that the Veteran suffered from acoustic trauma during his period of service when he worked in close proximity to large aircraft and jet engines.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214s from his first period of service shows that his military occupational specialty (MOS) was as an aircraft radio repairman.  Based on the Veteran's MOS, his exposure to extreme noise in service is highly probable.  In addition, the Veteran testified during an August 2012 Board hearing that he was within close proximity to flight lines and worked near running aircraft engines.  Given the Veteran's MOS, and his credible statements about his duties while in service, the Board finds that the Veteran was exposed to extreme noise in service.  

The Veteran's service medical records are absent for any findings or complaints of tinnitus or hearing loss disability.  The Veteran's August 1961 entrance examination documents audiometric findings in ASA units.  After converting the reported pure tone thresholds to ISO units, the pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000  Hertz were as follows: 35, 25, 15, N/A, 10 decibels in the right ear, and 30, 20, 15, N/A, 10 decibels in the left ear.  Physical examination of the Veteran's ears revealed normal findings.  

The record also contains an uninterpreted audiogram dated in September 1961, shortly after the Veteran's entrance into service.  When the findings recorded on the audiogram are viewed in the light most favorable to the Veteran, they do not indicate any more than a hearing impairment with pure tone thresholds of 20 and 25 decibels at 3000 and 4000 Hertz in the left ear, and with pure tone thresholds of 20 decibels at 500 Hertz, in the right ear.  

At the time of the Veteran's August 1965 separation examination, his ears were evaluated as normal and the audiogram results reflected that the Veteran's hearing acuity had changed with improvements at 500 and 1,000 Hertz, bilaterally, and a slight decline at 4,000 Hertz from 10 to 15 decibels, bilaterally.  The associated report of medical history is not available.  

The Veteran was afforded VA audiology examinations in February 2007 and September 2009.  The same VA examiner conducted the examinations and the examination reports contain similar findings.  The VA examination reports show diagnosis of tinnitus and objective findings of bilateral hearing loss disability as defined by VA regulations.  The VA examiner noted that the Veteran reported a history of noise exposure during his period of service from aircraft engines and small arms fires.  The Veteran reported an onset of tinnitus about 40 years ago, or in the 1960's.  The Veteran denied a history of post-service noise exposure.  The VA examiner noted there is no evidence of a significant shift in the Veteran's hearing acuity during his period of service or within the first year thereafter that would normally be associated with changes in hearing acuity associated with noise exposure.  The examiner also noted that a review of a recent Institute of Medicine study concluded that hearing loss related to noise exposure does not involve a delayed onset nor does it progress once exposure to the noise source has stopped.  The VA examiner concluded that the Veteran's hearing loss was less likely than not related to his inservice noise exposure.  

 With respect to tinnitus, the VA examiner opined that it was less likely that the Veteran's tinnitus is related to noise exposure during his period of service.  The examiner noted that there was no diagnosis of tinnitus during his period of service.  In the September 2009 VA examination report, the VA examiner further noted that tinnitus due to noise exposure as often as not will precede or accompany changes in hearing attributable to noise.  The VA examiner found that in the absence of such noise-related hearing change, it was less likely than not that tinnitus is then attributable to noise exposure.  
Bilateral Sensorineural Hearing Loss

Initially, the Board observes that the August 1961 entrance examination report, documents an indication of bilateral hearing impairment with audiometric findings with pure tone threshold of 35 and 25 decibels at 500 and 1,000 Hertz, in the right ear, and pure tone threshold of 30 and 20 decibels at 500 and 1,000 Hertz, in the left ear.  See Hensley v. Brown, 5 Vet App. 155 (1993).  However, the findings do not demonstrate evidence of a hearing loss disability in either ear.  See 38 C.F.R. § 3.385.  Even when considering the uninterpreted September 1961 audiogram findings, the converted pure tone thresholds still only reflect an indication of hearing impairment and not evidence of hearing loss disability.  As there is no actual evidence of hearing loss disability, tinnitus or ear abnormalities that pre-existed the Veteran's military service, he is presumed to have been in sound condition when he entered military service.   See generally 38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b).

There is no evidence of hearing loss disability in either ear based on the audiometric findings recorded at the time of the Veteran's separation for service or within the first year thereafter.  38 C.F.R. §§ 3.303, 3.307, and 3.309.  The first evidence of any hearing loss disability does not come until decades after the Veteran's separation from service.  Even when considering the Veteran's reports that he first sought treatment for his hearing problems in the 1980's, which were reported as fairly advanced, this comes well after his separation from service.  See August 2012 Board hearing transcript, page 26.  Additionally, the Veteran has consistently reported that he first noticed his symptoms of tinnitus in the 1960's, but he felt that his hearing loss was not apparent at the time of his separation from service and it gradually became noticeable over the years following his service.  See May 2008 substantive appeal, VA Form-9. 

The significant evidentiary gap between the Veteran's active service and the earliest medical evidence of chronic hearing loss disability also weighs heavily against the Veteran's claim.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Additionally, the record lacks any medical evidence establishing a possible relationship between the Veteran's current hearing loss disability and his period of active service.  To the contrary, the VA examiner found that the Veteran's hearing loss was not related to his inservice acoustic trauma.  The examiner noted that there was no significant shift in the Veteran's hearing acuity during his period of service that would indicate changes in hearing acuity due to noise exposure and the recent Institute of Medicine study showed that noise-induced hearing loss did not have a delayed onset.  The examiner concluded that it was less likely than not that the Veteran's current hearing loss was related to inservice acoustic trauma.  There is no other medical opinion to the contrary. 

The Board has considered the Veteran's assertion that the audiometric findings recorded in the September 1966 separation examination were not based on findings from an audiogram.  Rather, he testified that the audiometric findings recorded in the 1966 examination report were written in by someone without the Veteran undergoing an audiogram.  He contends that since he was not provided with an appropriate audiological evaluation at the time of his separation, VA cannot refute his contention that he suffered a decline in his hearing acuity as a result of his inservice noise exposure.  See August 2012 Board hearing transcript, page 27; and statement in support of the case received in August 2012.  The Veteran has presented literature on the documentation of noise-induced hearing loss in the military which avers that it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during his military service without audiograms performed at induction and at separation from service.  

Even with discounting the probative value of the audiometric findings recorded in the September 1966 separation examination, there is still no evidence of bilateral hearing loss disability during his period of service or until several decades after his separation from service.  The Veteran has not asserted, nor does the evidence show, that he had bilateral hearing loss disability, as defined by VA, until years after his period of service.   In circumstances such as these, VA must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Hensley, 5 Vet App. at 159.  Here, the record lacks such a medical opinion.  

Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, VA regulations require that a hearing loss disability meets the requirements under 38 C.F.R. § 3.385.  Notably, these audiometric findings cannot be determined by the Veteran's own observations of decreased hearing acuity.  Further, the question of whether a disability is etiologically related to service is a medical determination that requires medical expertise.  While the Veteran may believe that this is the case, he does not have medical training and his statements as to medical etiology are simply not competent or persuasive evidence.  

With respect to the medical literature that the Veteran has submitted various articles and other forms of literature regarding the etiology of delayed onset hearing loss,  the Board finds that they cannot be used in support of his claim.  Medical information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  These literary articles are, at most, general in nature, and they do not provide any specific findings that the Veteran's bilateral hearing loss is related to his inservice noise exposure.  As such, they are considered speculative. The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611  (1992).

As discussed above, the only competent medical evidence of record weighs against a finding that the Veteran's bilateral sensorineural hearing loss is related to his military service.  Moreover, the VA examiner considered the findings from a recent study by the Institute of Medicine in conjunction with her medical conclusion that delayed onset hearing loss is not related to previous inservice noise exposure.  The VA examiner's opinion was based on a review of the medical findings contained in the claims folder and those determined after clinical evaluation, as well as a review of the current medical literature on hearing loss associated with noise exposure.  

In short, while the Veteran had exposure to noise during service, chronic hearing loss disability was not shown during service, at separation, or for decades thereafter.  The Veteran's current hearing loss has not been related by competent medical evidence to any aspect of the Veteran's period of service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus 

Here, the record clearly reveals that the Veteran has a current diagnosis of tinnitus.  See the September 2009 VA audiological examination report.  In addition, VA concedes that the Veteran suffered inservice acoustic trauma.  The remaining questions on appeal are whether the Veteran's current tinnitus diagnosis is related to such inservice injury. 

The Veteran maintains that his tinnitus had an onset in the 1960's.  The Veteran was discharged from active service in 1965.  Even though the Veteran could specifically articulate the exact onset of his tinnitus, he has consistently maintained that he first experienced symptoms of tinnitus in the 1960's.  Given the amount of years since the Veteran's period of service, the Board cannot fault the Veteran for not knowing the exact year of the onset of his tinnitus.  Rather, the Board finds that the Veteran's statements that his tinnitus began in the 1960's are consistent with an onset occurring around the time of his separation from service in 1965. 

He has credibly testified that he has experienced progressive increase of tinnitus since the 1960's.  Although the first medical evidence of tinnitus is not shown until 2009, it is noted in the 2009 report that the Veteran associated the onset of his symptoms was 40 years ago, in the 1960's which is when he serviced on active duty.  

The Veteran is competent to attest that he has tinnitus and to report when tinnitus began.  The United States Court of Appeals for Veterans Claims (CAVC or Court) has held that, where there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and medical evidence of a current diagnosis, such evidence suffices to indicate that disability may be associated with active service.  By its nature tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).  

The Board acknowledges the VA examiner's opinions that the Veteran's tinnitus was not likely related to inservice acoustic trauma.  The examiner based his opinion regarding the lack of complaint or treatment for tinnitus in the service medical records and the normal evaluation of the Veteran's hearing at his discharge.  It does not appear that the VA examiner considered the Veteran's reports of continuity of tinnitus symptoms since the 1960's (unlike his reports regarding the gradual onset of his hearing loss).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). Without consideration of these facts, the opinion contains limited probative value.  See  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the Veteran has credibly testified that he has experienced symptoms of tinnitus since the 1960's.  

Given the nature of tinnitus, the Veteran is the only one who is competent to state when he began to perceive symptoms of tinnitus.  The Veteran has credibly stated that his tinnitus in the 1960's, and that it has continued thereafter.  After considering that evidence and the Veteran's own competent lay testimony of chronic symptoms of tinnitus since the 1960's and thereafter, the Board concludes this is sufficient to outweigh the VA examiners' findings that tinnitus was not likely relate to inservice noise exposure. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is likely related to service.  Hence, service connection for the disability is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of these claims.  

Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  This duty involves offering an examination to determine the etiology of any symptoms of peripheral neuropathy.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a remand is needed in order to provide the Veteran with VA examination to address his assertion that his peripheral neuropathy is related to his inservice exposure to herbicide agents, including Agent Orange.  VA conceded the Veteran's exposure to herbicide agents, including Agent Orange, when it awarded service-connection for ischemic heart disease on the presumptive basis.  See July 2012 rating decision contained in the Virtual VA claims folder.  The Veteran has testified that he first experienced symptoms of tingling, numbness and aching pain in his legs since his period of service, and that he has continued to experience similar symptoms since then which have been associated with his diagnosis of peripheral neuropathy.  Also, the Veteran has submitted an August 2012 private medical statement from his treating private neurologist that suggests a link between exposure to herbicides, including Agent Orange exposure, and the development of peripheral neuropathy.  The treating neurologist noted that cause of the Veteran's peripheral neuropathy has never been clearly elucidated, and exposure to Agent Orange has led to the differential diagnosis.  It is noted that the medical records also indicate that the Veteran's peripheral neuropathy is idiopathic or hereditary in nature.  See private treatment records dated from 2000 to 2003. 

The record does not reflect that a VA medical opinion has been sought to determine whether the Veteran's peripheral neuropathy is related to his inservice exposure to herbicide agents.  A remand is needed to provide the Veteran with VA examination in conjunction with his assertion.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful. 

2. After all the available records have been obtained, the RO/AMC should schedule the Veteran's for VA examination with the appropriate specialist in order to obtain a medical opinion that addresses the etiology of the Veteran's peripheral neuropathy.  All studies that the examiner deems appropriate in conjunction with the medical opinion should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claim folder in conjunction with this medical opinion.  This fact should be so indicated in the report.

After review of the claims file and examination, the examiner should provide an opinion to address whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's peripheral neuropathy had an onset during his period of service or within the first year thereafter, or is related to his period of service, to include as secondary to his inservice exposure to herbicide agents. 

In doing so, the VA examiner should consider and discuss the Veteran's reported history of symptoms, the findings and conclusions in the treatment records, the July 2011 private medical statements from the treating neurologist, as well as, any other pertinent medical nexus evidence of record. 

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


